386 So.2d 1316 (1980)
STATE of Florida, Appellant,
v.
James VAN JOHNSON, Appellee.
No. 79-2154.
District Court of Appeal of Florida, Fourth District.
August 27, 1980.
Michael J. Satz, State's Atty. and Patti Englander, Asst. State's Atty., Fort Lauderdale, for appellant.
Victor Tobin, Fort Lauderdale, for appellee.
LETTS, Chief Judge.
This cause is reversed. We see no need to belabor the facts. On July 24, 1980, the Supreme Court in Butterworth v. Fluellen (Fla. Case No. 57,385, Opinion filed July 24, 1980) receded from Negron v. State, 306 So.2d 104 (Fla. 1974), for the very reason that we expressed doubt about when we followed Negron in State v. Reese, 359 So.2d 33 (Fla. 4th DCA 1978), cert. den. 365 So.2d 715 (Fla. 1978).[1]
The Supreme Court having receded from Negron, it is now our turn to recede from Reese.
REVERSED AND REMANDED.
BERANEK, J., and WESSEL, JOHN D., Associate Judge, concur.
NOTES
[1]  See also the Florida Bar, Rules of Criminal Procedure, 385 So.2d 1367 (Fla. 1980) which has modified FRCP 3.191(d), (e).